NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s amendments and arguments filed on 03/04/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	No claims have been cancelled.
Claims 1-20 are currently pending and considered below.

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lyman Smith, Attorney of Record, on 06/01/2022.

The application has been amended as follows: 
Claims 1-12 and 18-20 have been cancelled.

Reasons for Allowance
Claims 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose an exercise step in combination with all of the structural and functional limitations, and further comprising a top surface defining an outer perimeter of the exercise step, the outer perimeter forming a polygonal shape; a bottom surface opposite the top surface, the bottom surface defining a bottom plane of the exercise step, the bottom surface formed about an outer border of the bottom plane of the exercise step, below the top surface; a plurality of sides formed between the top surface and the bottom surface; at least one grip region formed from an indentation in at least one of the plurality of sides of the exercise step; an anti-slip material covering at least a portion of the bottom surface; an open region inside the bottom surface, below the top surface; a honeycomb pattern formed inside the open region; and modular cleat inserts removably positioned into openings in the bottom surface of the exercise step, the modular cleat inserts including cleats that are extendable beyond the bottom plane, the openings having an outer periphery surrounded by the bottom surface.
The closest prior art of record includes Hillson (US Patent No. 10076680), Murray (Foreign Patent Publication GB2538716A), and Wilkinson (US Patent No. 6290628).
Hillson discloses an exercise step comprising a top surface having an outer perimeter forming a polygonal shape, a bottom surface formed about an outer border of the bottom plane of the exercise step, a plurality of sides formed between the top and bottom surface, at least one grip region formed from an indentation in at least one of the plurality of sides, and an open region inside the bottom surface with a pattern formed therein. Hillson does not teach an anti-slip material covering at least a portion of the bottom surface, the pattern being a honeycomb pattern, or modular cleat inserts removably positioned into openings in the bottom surface and including cleats that are extendable beyond the bottom plane, the openings having an outer periphery surrounded by the bottom surface. Instead, Hillson teaches inserts (50) that are configured to be removably attached to the inside of the open region by screws and allows for nesting of multiples of the exercise steps. A modification to the invention of Hillson to include the modular cleats as claimed or to modify the inserts of Hillson to be in the configuration as claimed would remove the functionality of the inserts of Hillson to provide for nesting of multiple of the exercise steps and would require extensive structural modifications to the exercise step that would not have been obvious to one of ordinary skill in the prior art.
Murray teaches an exercise step comprising a top surface having an outer perimeter forming a polygonal shape, a bottom surface formed about a partial outer border of the bottom plane of the exercise step, a plurality of sides formed between the top and bottom surface, an open region inside the bottom surface with a honeycomb pattern formed therein. Murray does not teach at least one grip region formed from an indentation in at least one of the plurality of sides, an anti-slip material covering at least a portion of the bottom surface, or modular cleat inserts removably positioned into openings in the bottom surface and including cleats that are extendable beyond the bottom plane, the openings having an outer periphery surrounded by the bottom surface. It would not have been obvious to one of ordinary skill in the art to modify the exercise step of Murray to include modular cleat inserts as claimed as such a modification would require extensive structural changes that would affect the structural integrity of the exercise step.
Wilkinson teaches a variety of exercise steps having adjustable heights by means of various removable leg elements, include a leg element with a center extension (Fig. 2), where the center extension of the leg element is received in an opening in a bottom surface of the step that appears to have an outer periphery surrounded by the bottom surface. Wilkinson does not teach at least one grip region formed from an indentation in at least one of a plurality of sides of the exercise step, an anti-slip material covering at least a portion of the bottom surface, a honeycomb pattern formed in an open region of the bottom surface, or the extensible leg element being a modular cleat insert in the manner claimed. It would not have been obvious to one of ordinary skill in the art to modify the exercise step of Wilkinson to include all of the required structures of the claim as such modifications would require extensive structural changes that would affect the structural integrity of the exercise step.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        

/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784